Allowable Subject Matter
The prior art of record in particular, Son et al. US 2018/0241995 A1 in view of Deng et al. US 2021/0329248 A1 and Kim et al. WO 2020/222484 A1 does not disclose, with respect to claim 1, obtaining indication information for a luma position (cbWidth/2, cbHeight/2) of a current coding block, relative to a top-left luma sample postion (xCb, yCb) of the current coding block, wherein cbWidth represents a width of the current coding block in aluma component, cbHeight represents a height of the current coding block in the luma component;  when the indication information indicates that a Matrix-based Intra Prediction (MIP) is applied for the luma component at the luma position (cbWidth/2, cbHeight/2), relative to the top-left luma sample postion (xCb, yCb) of the current coding block; and obtaining a value of a chroma intra prediction mode based on the value of the luma intra prediction mode of the current coding block as claimed.  
Rather, Son et al. discloses the method involves obtaining information about a luma prediction mode of a current block and a chroma prediction mode from a bitstream. A luma intra prediction mode of the current block is drawn based on the information about the luma prediction mode. A chroma intra prediction mode of the current block is determined based on information about the luma intra prediction mode and chroma prediction mode. The luma or chroma intra prediction mode is determined as an intra prediction mode, which is lower than luma intra prediction mode of number among 27-34 burn intra prediction modes. 
Similarly, Deng et al. discloses the method involves performing a first determination that a luma video block of a video is coded using a matrix based intra prediction (MIP) mode in which a prediction block of the luma video block is determined by performing a boundary downsampling operation, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation on previously coded samples of the video. A second determination about a chroma intra mode to be used for a chroma video block associated with the luma video block is performed based on 
	Also Kim et al. discloses the video signal processing method involves deriving a chroma intra prediction mode to which the current chroma block is applied based on a luma intra prediction mode of a luma block corresponding to a current chroma block. A chroma prediction sample of the current chroma block is generated based on the chroma intra prediction mode, and reconstructed the current chroma block based on the chroma prediction sample. The luma intra prediction mode is a matrix-based intra prediction (MIP) on a luma block corresponding to the current chroma block. A luma prediction sample of the current luma block is generated by applying the MIP to the current luma block when the MIP mode is applied to the current luma block, and a residual block of the current luma block is generated by performing an inverse transform on the current luma block. The current luma block is reconstructed based on the luma prediction sample and a residual block of the current luma block.

The same reasoning applies to claims 9 & 17 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485